AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                              FtLED
                                      UNITED STATES DISTRICT COUR                                                  DEC 11 2019
                                        SOUTHERN DISTRICT OF CALIFORNIA                                    CLERK, U.S D'.S7R!~T (;C)URT
                                                                                                        SOU-:"HEF,.N risT;- CT Or CAUFltKN!t-.
             UNITED STATES OF AMERICA                               JUDGMENT IN ACRI                     NAL CASE                   OEc!'iJi y
                                 V.                                 (For Offenses Committed On or After November 1, 1987)


           GILBERTO QUEZADA-SOTO (1)                                   Case Number:         19CR4506 MMA

                                                                    Stephen Lemish
                                                                    Defendant's Attorney
USM Number                       90998298

•-
THE DEFENDANT:
IZI pleaded guilty to count(s)        ONE OF THE INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                   Nature of Offense                                                                    Number(s)
18 USC 1546(a)                    Fraud and Misuse of Visas, Permits, and Other Entry                                      1
                                  Documents




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                            dismissed on the motion of the United States.
                 -------------- is
      Assessment: $100.00 WAIVED


D     NTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GILBERTO QUEZADA-SOTO (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              19CR4506 MMA

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   - - - - - - - - - ' - - - - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at                                       , with a certified copy of this judgment.
      ------------


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR4506 MMA
